Exhibit 10.1

A10 Networks, Inc.

3 West Plumeria Drive

San Jose, CA 95134

July 26, 2019

VIEX Capital Advisors, LLC

745 Boylston Street, 3rd Floor

Boston, MA 02116

Attn:    Eric Singer

Gentlemen:

This letter (this “Agreement”) constitutes the agreement between (a) A10
Networks, Inc. (“Company”) and (b) VIEX Capital Advisors, LLC (“VIEX”) and each
of the other related Persons (as defined below) set forth on the signature pages
to this Agreement (collectively with VIEX, the “VIEX Group”). The VIEX Group and
each of its Affiliates (as defined below) and Associates (as defined below) are
collectively referred to as the “Investors.” Company and the VIEX Group are
collectively the “Parties.”

1.    Appointment of New Director. Contingent upon and immediately following the
execution of this Agreement, Company’s Board of Directors (the “Board”) will
take all action necessary to increase the size of the Board by one and appoint
Eric Singer (the “Designee”) as a director with a term expiring at Company’s
2019 Annual Meeting of Stockholders (the “2019 Annual Meeting”).

2.    Replacement Director. During the Restricted Period (as defined below), if
(a) the Designee ceases to be a member of the Board for any reason and (b) at
such time the VIEX Group beneficially owns shares (which shares are determined
to be Net Long Shares (as defined below)) representing in the aggregate at least
two percent of Company’s then-outstanding common stock, then VIEX will have the
right to recommend (and the Board will promptly appoint) another person (a
“Successor Director”) to serve as a director in place of the Designee. Any
Successor Director must (a) be qualified to serve as a member of the Board under
all applicable corporate governance policies or guidelines of Company and the
Board and applicable legal, regulatory and stock market requirements; and
(b) meet the independence requirements with respect to Company of the listing
rules of The New York Stock Exchange. Upon becoming a member of the Board, the
Successor Director will succeed to all of the rights and privileges, and will be
bound by the terms and conditions, of the Designee under this Agreement.

3.    Additional New Director. After August 25, 2019, and prior to the
expiration of the Restricted Period, VIEX will have the right to recommend one
independent director (the “Additional Designee”) for appointment to the Board.
The Additional Designee must (a) be qualified to serve as a member of the Board
under all applicable corporate governance policies or guidelines of Company and
the Board and applicable legal, regulatory and stock market



--------------------------------------------------------------------------------

requirements; and (b) meet the independence requirements with respect to Company
of the listing rules of The New York Stock Exchange. No later than 15 days after
being identified to Company, Company will take all action necessary to cause
(a) the resignation of Phillip J. Salsbury from the Board; and (b) the
appointment of the Additional Designee to the Board.

4.    Board Size. Except for the increase to the size of the Board contemplated
by paragraph 1, during the Restricted Period a unanimous vote of all directors
then-serving on the Board will be required to increase the size of the Board
beyond six members.

5.    2019 Annual Meeting. Company agrees to nominate the Designee and Tor R.
Braham (together, the “VIEX Designees”) for election as directors at the 2019
Annual Meeting with terms expiring at Company’s 2020 Annual Meeting of
Stockholders (the “2020 Annual Meeting”). Company will recommend that Company’s
stockholders vote, and will solicit proxies, in favor of the election of the
VIEX Designees at the 2019 Annual Meeting and otherwise support the VIEX
Designees for election in a manner no less rigorous and favorable than the
manner in which Company supports its other director nominees at the 2019 Annual
Meeting.

6.    Committee Assignments. Concurrent with the appointment of the Designee to
the Board, the Board will appoint the Designee to the Board’s strategy committee
(the “Strategy Committee”), compensation committee and nominating and corporate
governance committee. The other members of the Strategy Committee are Mr. Braham
and Peter Chung. The size of the Strategy Committee will be fixed at three
directors during the Restricted Period.

7.    Compliance with Laws and Company Policies. The Investors acknowledge that
Company may request the Designee and any Additional Designee to agree in
writing, during the term of service as a director of Company, to (a) comply with
all laws, policies, procedures, processes, codes, rules, standards and
guidelines applicable to members of the Board, including Company’s code of
conduct, insider trading policy, Regulation FD policy, related party
transactions policy and corporate governance guidelines, in each case as amended
from time to time; and (b) keep confidential all confidential information of
Company and not disclose to any third party (including the Investors) any
discussions or matters considered in meetings of the Board and its committees
(unless such discussion or matters have been previously disclosed publicly by
Company).

8.    No Fiduciary Restriction. Notwithstanding anything to the contrary in this
Agreement, the Investors acknowledge that the Designee and any Additional
Designee, during such director’s service as a director of Company, will not be
prohibited from acting in such director’s capacity as a director or from
complying with such director’s fiduciary duties as a director of Company
(including voting on any matter submitted for consideration by the Board,
participating in deliberations or discussions of the Board, and making
suggestions or raising any issues or recommendations to the Board).

9.    Director Benefits. The Designee and any Additional Designee will be
entitled to the same director benefits as other members of the Board, including
(a) compensation for such director’s service as a director and reimbursement for
such director’s expenses on the same basis as all other non-employee directors
of Company; (b) equity-based compensation grants and other benefits, if

 

-2-



--------------------------------------------------------------------------------

any, on the same basis as all other non-employee directors of Company; and
(c) the same rights of indemnification and directors’ and officers’ liability
insurance coverage as the other non-employee directors of Company as such rights
may exist from time to time.

10.    Voting Commitment. During the Restricted Period, at each annual or
special meeting of Company’s stockholders or action by written consent, the
Investors will (a) cause all Voting Securities (as defined below) that are
beneficially owned by them to be present for quorum purposes, if applicable; and
(b) vote, or cause to be voted, all Voting Securities beneficially owned by them
in a manner consistent with the recommendation of the Board. Notwithstanding the
prior sentence, (i) if, as of the date of the 2019 Annual Meeting, Institutional
Shareholder Services Inc. (“ISS”) and Glass Lewis & Co., LLC (“Glass Lewis”)
both recommend a vote “against” or “abstain” on any proposal presented at the
2019 Annual Meeting (other than any proposal relating to the election or removal
of directors), then the Investors will be permitted to vote in accordance with
the ISS and Glass Lewis recommendations on that proposal; and (ii) the Investors
will have the right to vote in their sole discretion with respect to any merger,
acquisition, recapitalization, restructuring, disposition, distribution,
spin-off, asset sale, joint venture or other business combination involving
Company.

11.    Standstill. During the Restricted Period, none of the Investors will, and
VIEX will cause the principals, directors, general partners, officers,
employees, agents and representatives of each Investor not to, in any way,
directly or indirectly (in each case, except as expressly permitted by this
Agreement):

(a)    with respect to Company or the Voting Securities, (i) make, participate
in or encourage any “solicitation” (as such term is used in the proxy rules of
Securities and Exchange Commission (the “SEC”)) of proxies or consents with
respect to the election or removal of directors or any other matter or proposal;
(ii) become a “participant” (as such term is used in the proxy rules of the SEC)
in any such solicitation of proxies or consents; (iii) seek to advise, encourage
or influence any Person with respect to the voting or disposition of any Voting
Securities; or (iv) initiate, encourage or participate, directly or indirectly,
in any “vote no,” “withhold” or similar campaign;

(b)    initiate, propose or otherwise “solicit” (as such term is used in the
proxy rules of the SEC) Company’s stockholders for the approval of any
shareholder proposal, whether made pursuant to Rule 14a-4 or Rule 14a-8
promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”), or
otherwise, or cause or encourage any Person to initiate or submit any such
shareholder proposal;

(c)    with respect to Company or the Voting Securities, (i) communicate with
Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv) pursuant to
the Exchange Act; (ii) participate in, or take any action pursuant to, or
encourage any Person to take any action pursuant to, any type of “proxy access”;
or (iii) conduct any nonbinding referendum or hold a “stockholder forum”;

(d)    (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board; (ii) nominate or propose the nomination of, or
recommend the

 

-3-



--------------------------------------------------------------------------------

nomination of, or encourage any Person to nominate or propose the nomination of
or recommend the nomination of, any candidate to the Board; or (iii) seek, alone
or in concert with others, or encourage any Person to seek, the removal of any
member of the Board;

(e)    (i) call or seek to call a special meeting of stockholders, or encourage
any Person to call a special meeting of stockholders; (ii) act or seek to act by
written consent of stockholders; or (iii) make a request for any stockholder
list or other similar Company records;

(f)    other than solely with other Investors and their Affiliates with respect
to Voting Securities now or subsequently owned by them, (i) form, join (whether
or not in writing), encourage, influence, advise or participate in a
partnership, limited partnership, syndicate or other group, including a “group”
as defined pursuant to Section 13(d) of the Exchange Act, with respect to any
Voting Securities (other than any group comprised solely of Investors and their
Affiliates); (ii) deposit any Voting Securities into a voting trust, arrangement
or agreement; or (iii) subject any Voting Securities to any voting trust,
arrangement or agreement;

(g)    (i) make any offer or proposal (with or without conditions) with respect
to any merger, acquisition, recapitalization, restructuring, disposition or
other business combination involving any Investor and Company; (ii) solicit a
third party to, on an unsolicited basis, make an offer or proposal (with or
without conditions) with respect to any merger, acquisition, recapitalization,
restructuring, disposition or other business combination involving Company, or
publicly encourage, initiate or support any third party in making such an offer
or proposal; or (iii) publicly comment on any proposal regarding any merger,
acquisition, recapitalization, restructuring, disposition or other business
combination with respect to Company by a third party prior to such proposal
becoming public;

(h)    other than through non-public communications with Company that would not
reasonably be expected to trigger public disclosure obligations for any Party,
make or disclose any statement regarding any intent, purpose, plan or proposal
with respect to the Board, Company or its management, policies, affairs or
assets, or the Voting Securities or this Agreement, that is inconsistent with
the provisions of this Agreement, including any intent, purpose, plan or
proposal that is conditioned on, or would require, the waiver, amendment,
nullification or invalidation of any provision of this Agreement, or take any
action that could require Company to make any public disclosure relating to any
such intent, purpose, plan, proposal or condition;

(i)    institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceedings against or involving Company or any of its
current or former directors or officers (including derivative actions) based
upon facts publicly known as of the date of this Agreement, other than
(i) litigation by the Investors enforce the provisions of this Agreement;
(ii) counterclaims with respect to any proceeding initiated by, or on behalf of,
Company or any of its Affiliates against the Investors; and (iii) the exercise
of statutory appraisal rights;

(j)    take any action in support of, or, other than through non-public
communications, make any proposal or request that constitutes: (i) controlling,
changing or influencing Company’s management, business or corporate structure;
(ii) seeking to have Company waive or make amendments or modifications to its
certificate of incorporation or bylaws;

 

-4-



--------------------------------------------------------------------------------

(iii) causing a class of securities of Company to be delisted from, or to cease
to be authorized to be quoted on, any securities exchange; or (iv) causing a
class of securities of Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

(k)    sell, offer or agree to sell to any third party, through swap or hedging
transactions, derivative agreements or otherwise, any voting rights decoupled
from the underlying Voting Securities held by the Investors;

(l)    acquire, offer, agree or propose to acquire, whether by purchase, tender
or exchange offer, through the acquisition of control of another Person, by
joining a partnership, limited partnership, syndicate or other group, including
a “group” as defined pursuant to Section 13(d) of the Exchange Act, through swap
or hedging transactions, or otherwise, any securities of Company or any rights
decoupled from the underlying securities of Company that would result in the
Investors in the aggregate beneficially owning more than 9.9 percent of the
then-outstanding Voting Securities; or

(m)    other than through open market broker sale transactions where the
identity of the purchaser is not known and in underwritten widely dispersed
public offerings, sell, offer or agree to sell, through swap or hedging
transactions or otherwise, the securities of Company to any Person not a Party
(a “Third Party”) that, to VIEX’s knowledge (after due inquiry in connection
with a private, non-open market transaction, it being understood that such
knowledge will be deemed to exist with respect to any publicly available
information, including information in documents filed with the SEC), would
result in such Third Party, together with its Affiliates and Associates, owning,
controlling or otherwise having any beneficial or other ownership interest of
more than 4.9 percent of the then-outstanding Voting Securities or that would
increase the beneficial or other ownership interest of any Third Party who,
together with its Affiliates and Associates, has a beneficial or other ownership
interest of more than 4.9 percent of the then-outstanding Voting Securities.

12.    Permitted Actions. Notwithstanding paragraph 11, nothing in this
Agreement will prohibit or restrict the Investors from: (a) communicating
privately with the Board or any officer or director of Company regarding any
matter, so long as such communications are not intended to, and would not
reasonably be expected to, require any public disclosure of such communications,
subject in any case to any confidentiality obligations to Company of any such
director or officer; (b) taking any action necessary to comply with any law,
rule or regulation or any action required by any governmental or regulatory
authority or stock exchange that has, or may have, jurisdiction over the
Investors or any of their respective Affiliates or Associates, but only if a
breach by the Investors of this Agreement is not the cause of the applicable
requirement; or (c) privately communicating to any of their investors or
potential investors factual information regarding Company, but only if such
communications are subject to reasonable confidentiality obligations and are not
otherwise reasonably expected to be publicly disclosed. For the avoidance of
doubt, subject to applicable law, the Investors will not be prohibited from
communicating privately with stockholders of Company and others in a manner that
does not otherwise violate paragraph 11.

13.    Non-Disparagement. Subject to applicable law, each of the Parties
covenants and agrees that, during the Restricted Period, it and its respective
Affiliates, Associates, subsidiaries, officers, key employees, general partners
and directors will not in any way publicly disparage, call

 

-5-



--------------------------------------------------------------------------------

into disrepute or otherwise defame or slander the other Party or such other
Party’s Affiliates, Associates, subsidiaries, successors, assigns, officers
(including any current or former officer of such other Party or its
subsidiaries), directors (including any current or former director of such other
Party or its subsidiaries), employees, stockholders, agents, attorneys or
representatives, or any of their businesses, products or services, in any manner
that would reasonably be expected to damage the business or reputation of such
other Party or its businesses, products or services, subsidiaries, Affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, stockholders, agents, attorneys or representatives. This
paragraph 13 will not apply to any statement made in connection with any action
to enforce this Agreement.

14.    No Compensation Arrangements. The Investors will not, directly or
indirectly, compensate or agree to compensate the Designee for his service as a
director of Company with any cash, securities (including any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit-sharing agreement or arrangement) or other form of compensation directly
or indirectly related to Company or its securities.

15.    Compliance with this Agreement. VIEX will cause the other Investors to
comply with the terms of this Agreement and will be responsible for any breach
of the terms of this Agreement by any Investor, in each case even if such
Investor is not a party to this Agreement.

16.    Expense Reimbursement. Within five business days of the receipt of
appropriate documentation, Company will reimburse the Investors for their
reasonable and documented out-of-pocket fees and expenses (including legal
expenses) (up to a maximum of $25,000) incurred by the Investors in connection
with the negotiation and execution of this Agreement.

17.    Public Disclosure.

(a)    Press Release. No later than 5:00 p.m., Eastern time, on July 30, 2019,
Company will issue a press release in the form attached as Exhibit A (the “Press
Release”). Neither Company nor the Investors will make any public statements
with respect to the matters covered by this Agreement (including in the Schedule
13D or in any other filing with the SEC, any other regulatory or governmental
agency, any stock exchange or in any materials that would reasonably be expected
to be filed with the SEC) that are inconsistent with, or otherwise contrary to,
the statements in the Press Release.

(b)    Form 8-K. Company will promptly prepare and file (but not before the
issuance of the Press Release) with the SEC a Current Report on Form 8-K (the
“Form 8-K”) reporting the entry into this Agreement. All disclosure in the Form
8-K will be consistent with this Agreement. Company will provide VIEX and its
counsel with a reasonable opportunity to review and comment on the Form 8-K
prior to filing, and will consider in good faith any changes proposed by VIEX or
its counsel.

(c)    Amended Schedule 13D. The VIEX Group will promptly prepare and file (but
not before the issuance of the Press Release) with the SEC an amendment to its
Schedule 13D (the “Amended Schedule 13D”) with respect to Company reporting the
entry into this Agreement. All disclosure in the Amended Schedule 13D will be
consistent with this Agreement. The VIEX Group

 

-6-



--------------------------------------------------------------------------------

will provide Company and its counsel with reasonable opportunity to review and
comment on the Amended Schedule 13D prior to filing, and will consider in good
faith any changes proposed by Company or its counsel.

18.    Definitions. As used in this Agreement, the term (a) “Person” will be
interpreted broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act and will include Persons who become Affiliates of any
Person after the date of this Agreement; (c) “Associate” has the meaning set
forth in Rule 12b-2 promulgated under the Exchange Act and will include Persons
who become Associates of any Person after the date of this Agreement, but will
exclude any Person not controlled by or under common control with the related
Person; (d) “beneficially own,” “beneficially owned” and “beneficial ownership”
has the meaning set forth in Rule 13d-3 promulgated under the Exchange Act;
(e) “business day” means any day other than a Saturday, Sunday or a day on which
the Federal Reserve Bank of San Francisco is closed; (f) “Net Long Shares” will
be limited to the number of shares of Company’s common stock beneficially owned
by any Person that constitute such Person’s net long position as defined in Rule
14e-4 under the Exchange Act (except that for purposes of such definition, the
date that the tender offer is first announced will instead be the date for
determining or documenting such Person’s Net Long Shares and the reference to
the highest tender price will refer to the market price on such date) and, to
the extent not covered by such definition, reduced by any shares as to which
such Person does not have the right to vote or direct the vote as of the date
for determining or documenting or as to which such Person has entered into a
derivative or other agreement, arrangement or understanding that hedges or
transfers, in whole or in part, directly or indirectly, any of the economic
consequences of ownership of such shares, it being understood that whether
shares constitute Net Long Shares will be decided by the Board in its reasonable
determination; (g) “Restricted Period” means the period from the date of this
Agreement until 11:59 p.m., Pacific time, on the day that is 15 business days
prior to the deadline for the submission of stockholder nominations of directors
and business proposals for 2020 Annual Meeting as set forth in Company’s bylaws
as in effect on the date of this Agreement (it being understood that Company
will not advance or delay the dates of the 2019 Annual Meeting or 2020 Annual
Meeting by more than 30 days from the date of the previous year’s annual
meeting); and (h) “Voting Securities” means the shares of Company’s common stock
and any other securities of Company entitled to vote in the election of
directors, or securities convertible into, or exercisable or exchangeable for,
such shares or other securities, whether or not subject to the passage of time
or other contingencies.

19.    Interpretations. The words “include,” “includes” and “including” will be
deemed to be followed by the words “without limitation.” The word “or” is not
exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to in this Agreement means, unless
otherwise indicated, such agreement, instrument, law, rule or statute as from
time to time amended, modified or supplemented. The measure of a period of one
month or year for purposes of this Agreement will be the day of the following
month or year corresponding to the starting date. If no corresponding date
exists, then the end date of such period being measured will be the next actual
day of the following month or year (for example, one month following February 18
is March 18 and one month following March 31 is May 1).

 

-7-



--------------------------------------------------------------------------------

20.    Representations of the VIEX Group. Each member of the VIEX Group,
severally and not jointly, represents that (a) its authorized signatory set
forth on the signature page to this Agreement has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind such member; (b) this Agreement
has been duly authorized, executed and delivered by it and is a valid and
binding obligation of such member, enforceable against it in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (c) this Agreement does not and will not violate any law, any order
of any court or other agency of government, its organizational documents or any
provision of any agreement or other instrument to which such member or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any material lien, charge, restriction, claim, encumbrance or
adverse penalty of any nature whatsoever; and (d) as of the date of this
Agreement, it has not, directly or indirectly, compensated or agreed to
compensate the Designee for his service as a director of Company with any cash,
securities (including any rights or options convertible into or exercisable for
or exchangeable into securities or any profit sharing agreement or arrangement)
or other form of compensation directly or indirectly related to Company or its
securities. The VIEX Group represents and warrants that as of the date of this
Agreement, it is the beneficial owner of an aggregate of 6,315,775 shares of
Company’s common stock, including 523,100 shares underlying call options that
are currently exercisable. The VIEX Group is also party to various put options
covering an aggregate of 1,679,600 shares of Company’s common stock.

21.    Representations of Company. Company represents that this Agreement
(a) has been duly authorized, executed and delivered by it and is a valid and
binding obligation of Company, enforceable against Company in accordance with
its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles; (b) does not require the approval of the stockholders of
Company; and (c) does not and will not violate any law, any order of any court
or other agency of government, Company’s certificate of incorporation or bylaws,
each as amended from time to time, or any provision of any agreement or other
instrument to which Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such agreement or other instrument, or result
in the creation or imposition of, or give rise to, any material lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever.

22.    Specific Performance. Each Party acknowledges and agrees that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Agreement by it and that, in the event of any breach or threatened
breach of this Agreement, (a) the Party seeking specific performance will be
entitled to injunctive and other equitable relief, without proof of actual
damages; (b) the Party against whom specific performance is sought will not
plead in defense that there would be an adequate remedy at law; and (c) the
Party against whom specific performance is sought agrees to waive any applicable
right or requirement that a bond be posted. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.

 

-8-



--------------------------------------------------------------------------------

23.    Entire Agreement; Binding Nature; Assignment; Waiver. This Agreement
constitutes the only agreement between the Parties with respect to the subject
matter of this Agreement and it supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written (including the letter
agreement between the Parties dated March 13, 2018). This Agreement binds, and
will inure to the benefit of, the Parties and their respective successors and
permitted assigns. No Party may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations under this Agreement
without the prior written approval of the other Party. Any purported transfer
requiring consent without such consent is void. No amendment, modification,
supplement or waiver of any provision of this Agreement will be effective unless
it is in writing and signed by the affected Party, and then only in the specific
instance and for the specific purpose stated in such writing. Any waiver by any
Party of a breach of any provision of this Agreement will not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Agreement. The failure of a Party to insist upon
strict adherence to any term of this Agreement on one or more occasions will not
be considered a waiver or deprive that Party of the right to insist upon strict
adherence to that term or any other term of this Agreement in the future.

24.    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement will remain in full force and effect. Any provision of this
Agreement that is held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable,
and this Agreement will otherwise be construed so as to effectuate the original
intention of the Parties reflected in this Agreement. The Parties further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

25.    Governing Law; Forum. This Agreement is governed by and will be construed
in accordance with the laws of the State of Delaware. Each of the Parties
(a) irrevocably and unconditionally consents to the exclusive personal
jurisdiction and venue of the Court of Chancery of the State of Delaware and any
appellate court thereof (unless the federal courts have exclusive jurisdiction
over the matter, in which case the United States District Court for the District
of Delaware and any appellate court thereof will have exclusive personal
jurisdiction); (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court;
(c) agrees that it will not bring any action relating to this Agreement or
otherwise in any court other than the such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
Parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 28 or in such
other manner as may be permitted by applicable law, will be valid and sufficient
service thereof.

26.    Waiver of Jury Trial. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED
INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, OR ANY
COURSE OF CONDUCT,

 

-9-



--------------------------------------------------------------------------------

DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY OF THEM. No
Party will seek to consolidate, by counterclaim or otherwise, any action in
which a jury trial has been waived with any other action in which a jury trial
cannot be or has not been waived.

27.    Third Party Beneficiaries. This Agreement is solely for the benefit of
the Parties and is not enforceable by any other Person.

28.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for in, and all legal process in regard to, this
Agreement will be in writing and will be deemed validly given, made or served
(i) upon receipt, when delivered personally; (ii) upon confirmation of receipt,
when sent by email (but only if such confirmation is not automatically
generated); or (iii) one business day after deposit with a nationally recognized
overnight delivery service. The addresses for such communications are as
follows. At any time, any Party may, by notice given in accordance with this
paragraph 28 to the other Parties, provide updated information for notices
pursuant to this Agreement.

 

  (a)

If to Company:

A10 Networks, Inc.

3 West Plumeria Drive

San Jose, CA 95134

Attn:      General Counsel

Email:    RCochran@a10networks.com

with a copy (which will not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attn:      Herbert P. Fockler

              Mark B. Baudler

              David J. Berger

              Douglas K. Schnell

Fax:      (650) 493-6811

Email:   hfockler@wsgr.com, mbaudler@wsgr.com, dberger@wsgr.com,
dschnell@wsgr.com

 

  (b)

If to the VIEX Group:

VIEX Capital Advisors, LLC

745 Boylston Street, 3rd Floor

Boston, MA 02116

Attn:      Eric Singer

Email:    singer@viexcapital.com

 

-10-



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attn:      Steve Wolosky

              Elizabeth Gonzalez-Sussman

Fax:       (212) 451-2222

Email:   swolosky@olshanlaw.com, egonzalez@olshanlaw.com

29.    Representation by Counsel. Each of the Parties acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts of this Agreement exchanged among the Parties will be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement will be decided without regard to events of
drafting or preparation.

30.    Counterparts. This Agreement and any amendments to this Agreement may be
executed in one or more textually-identical counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. Any such counterpart, to the extent delivered by fax or .pdf, .tif,
.gif, .jpg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”), will be treated in all manner and respects as an
original executed counterpart and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. No Party may raise the use of an Electronic Delivery to deliver a
signature, or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of an Electronic Delivery, as a
defense to the formation of a contract, and each Party forever waives any such
defense, except to the extent such defense relates to lack of authenticity.

31.    Headings. The headings set forth in this Agreement are for convenience of
reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement.

[Signature page follows.]

 

-11-



--------------------------------------------------------------------------------

Very truly yours, A10 NETWORKS, INC. By:  

/s/ Robert Cochran

  Name:   Robert Cochran   Title:   EVP Legal & Corporate Collaboration

 

ACCEPTED AND AGREED as of the date written above: VIEX OPPORTUNITIES FUND, LP –
SERIES ONE By:   VIEX GP, LLC   General Partner By:  

/s/ Eric Singer

  Name:   Eric Singer   Title:   Managing Member VIEX OPPORTUNITIES FUND, LP –
SERIES TWO By:   VIEX GP, LLC   General Partner By:  

/s/ Eric Singer

  Name:   Eric Singer   Title:   Managing Member VIEX GP, LLC By:  

/s/ Eric Singer

  Name:   Eric Singer   Title:   Managing Member

 

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

VIEX SPECIAL OPPORTUNITIES FUND II, LP By:   VIEX Special Opportunities GP II,
LLC   General Partner By:  

/s/ Eric Singer

  Name:   Eric Singer   Title:   Managing Member VIEX SPECIAL OPPORTUNITIES GP
II, LLC By:  

/s/ Eric Singer

  Name:   Eric Singer   Title:   Managing Member VIEX SPECIAL OPPORTUNITIES FUND
III, LP By:   VIEX Special Opportunities GP III, LLC   General Partner By:  

/s/ Eric Singer

  Name:   Eric Singer   Title:   Managing Member VIEX SPECIAL OPPORTUNITIES GP
III, LLC By:  

/s/ Eric Singer

  Name:   Eric Singer   Title:   Managing Member VIEX CAPITAL ADVISORS, LLC By:
 

/s/ Eric Singer

  Name:   Eric Singer   Title:   Managing Member ERIC SINGER

/s/ Eric Singer

 

[Signature Page to Letter Agreement]